Citation Nr: 0315455	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  He also served in the Reserves before and 
after his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim for service connection 
for a psychiatric disorder to include PTSD on the basis that 
no new and material evidence had been submitted to reopen the 
claim.

In an October 2000 decision, the Board reopened the claim and 
remanded it to the RO for further development of the 
evidence.

A hearing was held on October 29, 1999, in Waco, Texas, 
before M. Sabulsky, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  The veteran currently has a psychiatric disorder most 
recently diagnosed as bipolar I disorder.

2.  The veteran does not have PTSD.

3.  Service medical records are not available except for the 
enlistment examination report, dated in February 1967, which 
showed no complaints or findings relevant to a psychiatric 
disorder.

4.  Service personnel records include several Officer 
Efficiency Reports, dated during the veteran's active duty 
period and as late as October 1972 during his duty in the 
Ready Reserves, which showed that the veteran was considered 
a superior medical officer and performed his duties in an 
excellent and exceptional manner.

5.  The earliest evidence of a psychiatric disorder, 
including symptoms of psychosis, was in 1979 by history, and 
the earliest clinical evidence of a diagnosed psychiatric 
disorder is dated in 1982; the post-service psychiatric 
disorder is not shown to be causally related to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred or 
aggravated in active service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the RO specifically notified the 
veteran of the VCAA regulations, which set forth the duties 
of the veteran and VA with respect to a claim for benefits, 
in the November 2002 supplemental statement of the case.  The 
RO readjudicated the veteran's claims in the supplemental 
statement of the case in light of all the evidence of record 
because previous adjudications had been conducted prior to 
the enactment of the VCAA.  In the supplemental statement of 
the case, the December 1998 rating decision, and the April 
1999 statement of the case, the veteran was informed of the 
legal requirements for service connection and of the evidence 
needed to substantiate his claims.  Moreover, the RO informed 
the veteran of the evidentiary requirements involved in a 
claim for service connection in a June 2002 letter.  In this 
letter, the RO specifically notified the veteran of the 
information or evidence he should submit to substantiate his 
claims.  The RO has obtained outpatient treatment records 
referred to by the veteran, and the veteran has been afforded 
a hearing before the Board and a VA examination to obtain 
medical evidence and opinion needed to decide his claim.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board concludes 
that, with respect to this claim, all possible development 
has been conducted and all notification provided.

Background

The veteran served on active duty from October 1967 to 
October 1969.  He also served in the reserves before and 
after his period of active duty.  Except for a copy of 
February 1967 enlistment examination report, service medical 
records are unavailable in this case and they are presumed to 
be lost or destroyed.  The enlistment examination report 
showed no complaints or findings relevant to a psychiatric 
disorder.  Copies from microfiche of service personnel 
records pertaining to the veteran's period of active duty as 
well as his service in the reserves have been obtained.  

The veteran's DD Form 214 and other personnel records showed 
that he had no foreign or sea service.  The service personnel 
records showed that the veteran was a physician, 
specifically, a doctor of osteopathy, who served as a medical 
officer both on active duty and in the reserves.  Several 
Officer Efficiency Reports, dated during the veteran's active 
duty period and as late as October 1972 during his duty in 
the reserves, showed that the veteran was considered a 
superior medical officer and performed his duties in an 
excellent and exceptional manner.  He received a Certificate 
of Achievement for meritorious service as a General Medical 
Officer and Chief Medical Officer, at an Armed Forces 
Examination and Entrance Station, during his period of active 
duty from 1967 to 1969.  The Officer Efficiency Report, dated 
in October 1972 during the veteran's service in the reserves, 
indicated that he was "an exceptionally hard working Medical 
Officer" and that "his personality is one that inspires 
enthusiasm with his coworkers and among his patients".  The 
report, which was very much like the others of record dated 
earlier, also indicated that the veteran was "a superior 
medical officer" who imparted "an aura of professional 
competence" and was "a very pleasant person" who was 
"liked by his contemporaries".

Private medical records from Hurst-Euless-Bedford (HEB) 
Hospital show that the veteran was admitted on April 5, 1979, 
for evaluation of severe influenza symptoms of approximately 
two weeks duration.  The impression upon admission was severe 
progressive anemia; rule out iron deficiency anemia, 
macrocytic anemia, and hemolytic anemia.  The veteran was 
discharged on April 11, 1979, to be followed as an 
outpatient.  The final diagnosis was hemolytic anemia, 
etiology unknown.

In September 1982, the veteran was admitted to John Peter 
Smith Hospital under warrant for paranoid behavior.  An 
Intern's Admission History and Physical reflected a history 
of the veteran's having been admitted three years earlier to 
HEB Hospital for hemolytic anemia which was felt to be 
secondary to drug ingestion.  The veteran had been taking 
Darvon, vitamin E and other vitamins at that time.  The 
veteran presented at John Peter Smith Hospital with a history 
of a declining medical practice over period of time.  The 
veteran felt that he worked for the secret service and was 
doing top secret research.  He felt that his house and 
television were bugged and that "they" were monitoring him.  
The impression on mental status examination was psychosis, 
delusions of grandeur and persecution, possibly manic.  As 
part of the evaluation for acute psychosis, the veteran 
underwent an electroencephalogram (EEG) to rule out organic 
brain syndrome.  The impression was normal EEG.  The veteran 
remained hospitalized for 31 days.  The impression of G.B., 
M.D., on the discharge summary was schizoaffective disorder 
with manic features.

The veteran filed his original claim for service connection 
for a psychiatric disorder to include PTSD in September 1983.  
At that time he alleged "night terror" in 1968, "severe 
fatigue" in 1971, "hemolytic anemia" in 1979, and "acute 
psychosis" in 1982.  He alleged on his application form and 
in an accompanying statement that he believed he had PTSD 
manifested by guilt from serving during the war as a medical 
examiner who qualified men for service who then were sent to 
Vietnam.  In the accompanying statement, the veteran also 
contended that he did well in service but that he did have to 
take Valium.  He also stated that after a year in service he 
began to develop "episodes of night terror" but that he 
"did not think much about that."  In support of these 
contentions he submitted a letter, dated in August 1983, from 
a private physician, B.E.M., M.D., who stated, "This is to 
inform you that [the veteran] is under my care for his 
nervous condition which is due to guilt feelings as a result 
of sending young men to Viet Nam."  

A letter, dated in November 1983, from S.W., M.D., to the 
Division of Disability Determination, reflected that Dr. W. 
had examined the veteran on November 15, 1983.  Dr. W. noted 
that the examination failed to show any laboratory evidence 
that would support the diagnosis of hemolytic anemia.  There 
were no neurologic findings to suggest pernicious anemia or 
any other involvement of the central nervous system.  The 
psychiatric examination was certainly compatible with a 
burned out schizophrenia.

In April 1984, the veteran was again hospitalized at John 
Peter Smith Hospital.  A psychiatric evaluation from F.M.K., 
M.D., noted that the veteran was brought to the hospital on a 
Detention Warrant after becoming involved in struggle at home 
and reaching for a loaded shotgun.  He was quite agitated and 
showed manic-like affect when admitted the day before.  
Mental status examination was conducted after the veteran had 
received antipsychotic medication over 24 hours.  Dr. K.'s 
impression was schizoaffective disorder, noting that the 
veteran remained delusional even when he was not acutely 
manic in behavior and affect; his delusions were not fixed 
grandiose delusions but rather were changeable and related to 
stimuli in the immediate environment; and his associations 
were very loose.  Dr. K. concluded that all of this pointed 
to a diagnosis in the schizophrenic spectrum rather the 
affective spectrum.

The veteran was admitted again to John Peter Smith Hospital 
on May 10, 1984.  The discharge summary reflected that at the 
time of admission the veteran had not slept for five to six 
days and was very hyperactive, working around the house 
constantly and driving his car in circles for hours at a 
time.  In the hospital, the veteran did very well.  He was 
committed to a VA medical center (VAMC) by a court order and 
was transferred there on May 24, 1984.  The discharge 
diagnosis was undifferentiated schizophrenia, late onset.

In May-June 1984, the veteran was hospitalized at the VAMC.  
On admission, he was suspicious, paranoid, and hostile.  On 
medication, he showed marked improvement.  He became free of 
hallucinations and delusions, started sleeping and eating 
well, and socialized with other veterans.  The diagnosis was 
schizophrenia, paranoid type, chronic with acute 
exacerbations.

Of record is a letter, dated July 2, 1984, to the state 
rehabilitative commission from Dr. M., who had written the 
brief statement in August 1983 which the veteran has 
submitted in support of his PTSD claim.  Dr. M. stated that 
he first saw the veteran in consultation at John Peter Smith 
Hospital where he was diagnosed with schizophrenic reaction.  
Dr. M. noted, "The disease, whatever it is, is complicated 
by a blood problem, which at one time was considered fatal.  
Obviously this has had a great influence on him and has 
deepened his psychosis."  Dr. M. stated that currently there 
was a serious depressive reaction of psychotic type.  Dr. M. 
added that it was possible that this depressive reaction was 
covering a covert schizophrenia but that this had not yet 
been completely ascertained.  The prognosis was markedly 
guarded.

In July 1984, the RO received two items of evidence in 
support of the veteran's claim for service connection for a 
psychiatric disorder.  One was a copy of a letter, dated in 
June 1984, from an accountant to the Internal Revenue 
Services with information pertaining primarily to the 
veteran's taxes from 1979 to 1982 but which also indicated 
that the veteran "had been extremely ill in 1979" and still 
had not been completely well when the accountant began 
working for him in 1980.  The accountant also stated that the 
veteran was still ill and was presently hospitalized at a VA 
hospital.

The other item of evidence was a statement from the veteran's 
wife.  She reported that the veteran had developed hemolytic 
anemia in 1979 and was hospitalized at "HEB Hospital".  She 
indicated that the cause of this disorder was unknown and 
that the veteran had "been unable to perform all of his 
duties as a self-employed physician since then."  She stated 
that the veteran had been hospitalized again in 1982 and in 
May 1984 at John Peter Smith Hospital with a "schizophrenic 
psychosis".  She indicated that the veteran was transferred 
to a VAMC where physicians diagnosed paranoid schizophrenia.  
She also indicated that the veteran's license to practice 
medicine had been suspended and that it was unlikely that he 
would be able to get it reinstated.

A report of examination, conducted October 6, 1984, by a 
private physician, A.C.A., M.D., showed that the veteran was 
an osteopathic physician until his licenses were revoked two 
years earlier because of his psychiatric problems.  The 
doctor recorded history provided by the veteran and his wife.  
The doctor noted that the veteran was functioning very well 
as an osteopathic physician with a general practice until 
1979 when he had a six-month manic phase.  He recovered 
without treatment and returned to a normal level of 
functioning until he again had mania in 1982, this time with 
psychotic features.  Since that time, he had had marked 
deterioration of functioning.  The doctor noted that the 
first psychiatric problems in 1979 were concurrent with a 
medical problem diagnosed as autoimmune hemolytic anemia.  
The veteran reported that his physician had felt that this 
was due to pesticides he had been working with.  This illness 
precipitated the six-month period of mania.  Dr. A. noted on 
mental status examination that the veteran had no delusions 
or hallucinations; appeared hopeless and helpless; saw very 
little future for himself, but denied suicidal ideations; and 
had been ruminating about the debts that had been incurred 
and his inability to meet these bills.  The assessment was 
bipolar disorder, depressed phase.  The doctor noted that the 
veteran was severely impaired at this point and would not be 
able to work for a substantial period of time.  However, his 
prognosis was good if treated with the appropriate medication 
and psychotherapy needed for him to gain control of his life.

A letter, dated October 10, 1984, from Dr. M. to the 
Disability Determination Division, is of record.  Dr. M. 
wrote regarding the background of the veteran.  He noted that 
the history and physical showed that the veteran had had 
episodes of confusion and disorientation as well as 
dissociation.  Dr. M. stated that his psychiatric examination 
showed that the veteran suffered from confusion which was the 
result of a blood dyscrasia and on top of this were episodes 
of severe depression.  The doctor noted that the blood 
dyscrasia, which at one time was considered fatal, had now 
cleared up.  Dr. M. stated that the present diagnosis was 
schizophrenia, chronic. 

A November 1984 examination report from L.S.B., M.D., a VA 
physician, reflected that the veteran provided a history of 
having been a general medical officer in the service who 
conducted preinduction physicals.  He reported having served 
in an induction center and never having served outside the 
United States.  He denied any psychiatric hospitalization or 
treatment while in the service.  The examiner noted the 
statement in the claims file from Dr. M. that the veteran was 
under his care for a "nervous condition" due to guilt at 
having sent young men to Vietnam.  Describing his 
difficulties, the veteran stated, "I qualified 50,000 people 
and sent them to Vietnam to die.  I feel guilty about it."  
The veteran also stated that he never had any contact with 
any of the inductees after their induction and did not know 
how many had survived.  He then stated, "I'm over that, I 
think, now.  I could have been feeling guilty because of a 
depressed phase, I guess.  My problems now are mostly 
financial."  The examiner noted that, although the veteran 
stated that he used to have some nightmares about being 
killed, he described no nightmares about the dead or dying in 
Vietnam.  The examiner conducted a mental status evaluation 
and indicated that findings did not "demonstrate the 
stressor or the clinical picture of a [PTSD]."  The 
diagnosis was bipolar disorder, mixed, in present remission 
on medication.

In December 1984, the RO denied the veteran's original claim 
for service connection for a psychiatric disorder to include 
PTSD.  The RO notified the veteran of this decision in 
December 1984, and he did not appeal it.

In April 1985, the veteran was admitted to John Peter Smith 
Hospital with delusional ideations that were very grandiose 
in nature.  The veteran did not believe that he had a mental 
disorder or problem.  He was untidy, disheveled, and had a 
foul body odor.  A staff psychiatrist felt that the veteran 
needed some control of his manic state.  However, after 
almost two weeks on medications, the veteran continued to 
have a very grandiose thought pattern.  He was still quite 
delusional and in a manic state when he voluntarily committed 
himself to the VAMC.

The veteran was hospitalized at the VAMC from April to June 
1985.  Skull x-ray and CAT scan revealed no abnormality.  He 
improved with group therapy and medication.  The diagnosis 
was bipolar disorder, manic, with psychotic features, severe, 
mood incongruent.

In a letter, dated August 6, 1986, to the Disability 
Determination Division, Dr. M. stated that he had been seeing 
the veteran since September 1982.  Dr. M. stated that the 
veteran had been sent to him as an impaired physician for 
treatment but unfortunately he was too ill to get along as an 
outpatient.  Dr. M. noted that the veteran was completely 
disabled, disorganized in his thinking, and unrealistic and 
delusional at times.  The veteran had an acting out behavior 
at times which caused a great social stress to the community 
and to himself.

A letter, dated August 20, 1986 from H.G.G., M.D. to the 
state rehabilitation commission reflected that Dr. G. 
administered a psychiatric examination on August 12, 1986.  
Dr. G. recorded a detailed past history which included that 
the veteran had served in Army for a two-year period between 
1967 and 1969 after having completed his internship following 
graduation from a college of osteopathic medicine.  He then 
began a general practice.  Dr. G. noted that the veteran was 
hospitalized in 1979 for a blood disorder which was diagnosed 
as hemolytic anemia and that, beginning in 1982, he had had 
several periods of hospitalization for psychiatric reasons.  
He had been seen by Dr. M. off and on since 1982.  Following 
mental status examination, the doctor diagnosed bipolar 
disorder, manic type with psychotic features at present in 
remission.

In March-April 1987, the veteran was hospitalized at John 
Peter Smith Hospital.  He gave a history of his problems 
having begun in 1982 when his physician's license was 
suspended secondary to psychiatric problems.  He had carried 
the diagnosis of bipolar disorder and had been on Lithium.  
The veteran reported that he occasionally drank, but, 
according to his wife, he was an excessively heavy drinker.  
Mental status examination showed that the veteran's thought 
process was grandiose, tangential, rapid; his thought content 
was delusional, elated, ruminating on military and medical 
experience.  The impression was bipolar disorder, 
noncompliant with medication and alcohol abuse.

In April-May 1987, the veteran was again hospitalized at John 
Peter Smith Hospital, brought in on a warrant after wandering 
in the streets and holding up traffic.  He also hid guns in 
his home and threatened to kill his ex-wife.  The veteran was 
admitted with a diagnosis of bipolar affective disorder.  He 
had admittedly been off his medicine.  He also had been using 
alcohol and spending a good deal of money on alcohol.  
Arrangements were made with family members to help the 
veteran manage finances and curtail the amount spent on 
alcohol.  The veteran was doing well at the time of 
discharge.  The discharge diagnosis was bipolar affective 
disorder.

In a letter, dated in May 1988, to the state rehabilitation 
commission, Dr. M. stated that the veteran had suffered for 
years from a schizo-affective type of reaction and that he 
had manic and depressive attacks and also time in which he 
was completely dissociated.  Dr. M. stated that he saw the 
veteran occasionally and that there was no doubt that he 
remained unable to make any social or occupational 
adjustments that were satisfactory with his background.  The 
diagnosis was now schizophrenia, paranoid type, complicated 
by depressive reaction of a major character.  

The veteran was admitted to John Peter Smith Hospital in 
August 1992.  It was noted that the veteran had not practiced 
as an osteopathic physician since 1982 secondary to 
disability from "hemolytic anemia".  The admission 
diagnoses were bipolar disorder, mixed, rule out 
schizoaffective disorder; rule out lithium toxicity.  It was 
noted that, throughout the veteran's hospitalization, even at 
high doses of neuroleptics, the veteran basically did not 
improve.  After months of inpatient treatment, it was decided 
to transfer the veteran to a VAMC in January 1993.  The 
discharge diagnosis was schizoaffective disorder.

The veteran was hospitalized in the VAMC from January to 
February 1993.  He was brought to the VAMC by his son and 
daughter.  The family reported that doctors at John Peter 
Smith Hospital recommended that the family see whether the 
veteran could be admitted to the VAMC because the doctors at 
John Peter Smith felt that they had done all that they could 
for the veteran.  The veteran appeared with a shuffling gait, 
slowed responses, unable to give the date or season.  He had 
a sad, fixed expression, shoulders stooped and eyes downcast.  
The veteran was referred for psychological consultation and 
testing.  It was noted on the consultation sheet that the 
veteran had a long history of alcohol abuse and bizarre 
behavior leading to a diagnosis of bipolar versus 
schizophrenia.  He was currently being admitted to evaluate 
symptoms of dementia and disorientation.  Psychological 
testing revealed deficits in a number of areas compared to 
his pre-morbid level of occupational and educational 
attainment.  The psychologist, M.S., Ph.D., noted that, while 
the testing data could be consistent with deficits arising 
from a history of alcohol abuse, it was also possible that it 
may reflect early onset of a more general degenerative 
condition.  The final summary of the period of 
hospitalization noted a past psychiatric history dating back 
to 1981 with a diagnosis of bipolar disorder versus 
schizoaffective disorder versus chronic schizophrenia.  The 
veteran's wife stated that his first manic episode occurred 
in 1979 when it appeared to her that the veteran was not 
drinking alcohol or abusing any drugs.  The diagnoses were 
dementia (unknown etiology); delirium, resolved; and history 
of bipolar disorder, mania.

In March 1998, the RO received a statement from the veteran 
seeking to reopen his claim for service connection for 
bipolar disorder.  In a May 1998 statement, the veteran 
contended that he had severe headaches and anxiety in service 
and was prescribed Valium which helped him considerably.  The 
veteran also stated that manic depressive illness frequently 
occurs in people who have had a tragic childhood and 
experience stress later in life and he contended that for 
some people this causes a psychotic breakdown.  He stated the 
he had a tragic childhood and later stress.  He also 
contended that he was obsessive-compulsive as a child but 
that that was not asked about on the medical history for the 
military.  He stated that he also had signs of early manic 
depression before entering active duty.

In a letter, dated July 21, 1998, to the RO, W.M.K., Ed. D., 
a private psychologist,  stated that he had known the veteran 
over the past 15 years and witnessed his complete collapse in 
functioning during the period.  Dr. K described the veteran's 
childhood as one filled with physical and verbal abuse by a 
stepfather, and that the veteran began to experience the 
symptoms of PTSD in childhood.  He also stated that 
underlying the veteran's academic career, in which he 
distinguished himself in qualitative and quantitative 
analysis, was a serious obsessive-compulsive disorder (OCD).  
He stated that the great stress that the veteran experienced 
in the military in turn revealed another aspect of his mental 
illness, bipolar I disorder, most recent episode mixed.  Dr. 
K. stated that the OCD was a precursor of the bipolar 
disorder.  Dr. K. stated that, had the veteran been in a 
civilian job, he would have resigned and sought other 
employment, but that this was not an option in the military.  
Dr. K. further stated, "His comrades and superiors insisted 
he remain at his post and talked him into taking psychotropic 
drugs to permit him to function and off-set the pain of the 
dilemma in which he found himself."  Dr. K. contended that 
there was little doubt that the veteran was suffering from 
bipolar disorder before he was inducted into the military but 
that his "tour of duty certainly played a decisive role in 
cutting short his medical career."

In August 1998, the RO received a copy of a letter to the 
veteran from K.M. who apparently had administered a lie 
detector test to the veteran.  This letter, dated July 28, 
1998, indicated that the veteran had undergone a polygraph 
test on that day regarding whether or not he was treated by 
military doctors while he was in the military.  During the 
pre-test interview, the veteran stated that he had a lifelong 
history of mental illness but was not diagnosed until 1982.  
He was now trying to get disability but there were apparently 
no records of treatment while he was in the military.  "No 
deception" was indicated when the veteran answered "yes" 
to "Did a Navy doctor give you a prescription of Valium 
while you were in the Army?" and "no" to "Did you 
deliberately lie to me about being treated for stress while 
in the military?" and "Did you write false statements in 
your letter to [VA] dated in April 1998?"

A letter dated August 6, 1998, from D.A.W., D.O., to VA 
provided a brief history of the veteran's mental and physical 
problems since 1992 and outlined his current treatment 
regime.

In September 1999, the RO received from the veteran a copy of 
an undated letter from Dr. K., the psychologist who had 
written the letter noted above dated July 21, 1998.  He 
stated that, in his previous letter, he set out to develop a 
realistic picture of the veteran's years of development 
including a destructive home environment during the formative 
years.  However, Dr. K. stated that it was not his intention 
to conclude that, due to his unfortunate home life, the 
veteran was therefore unable to set aside and transcend these 
deleterious influences.  He stated that the veteran presented 
an outstanding record during his high school and college 
career and was relatively problem free at the time of 
induction into the Armed Forces.  Dr. K. stated that his 
performance prior to induction suggests that the veteran had 
overcome his childhood traumatic experiences.  Dr. K. went on 
to state that the veteran confronted an insurmountable burden 
in service by feeling that he was sending young servicemen to 
their deaths.  In addition, the veteran felt that the medical 
examinations done by the team of doctors were so slipshod as 
to be practically criminal, and the veteran found this very 
upsetting.  Dr. K concluded that the veteran's 
service-connected stress and tension certainly resulted in a 
disability that was coincident with his service in the Armed 
Forces and that, even had his problems preexisted such 
service, they were certainly aggravated during this period.

In October 1999, the veteran testified at a hearing before 
the Board.  He stated that he did not have a mental condition 
diagnosed prior to service, but he indicated that the great 
stress he was under in qualifying men for military service 
aggravated a preexisting condition.  He stated the 
preexisting condition was OCD, but that he did not know at 
the time that he had that and that it was not diagnosed.  He 
stated that he was treated with Valium in service and that he 
was diagnosed with anxiety in 1968 or 1969 while in service.  
He also testified that the first time he was treated after 
service was in 1982.

In May-June 2000, the veteran was hospitalized at Trinity 
Springs Pavilion Hospital.  His admitting and discharge 
diagnoses were bipolar disorder, mania, severe, with 
psychotic features.  The veteran was transferred to a VAMC.

The veteran was hospitalized at the VAMC from June to July 
2000.  It was noted that the veteran had a long history of 
alcohol dependence and bipolar disorder.  He admitted to 
drinking beer the week before his hospitalization.  His 
presenting symptoms included elevated mood, decreased sleep 
(none the first night), increased psychomotor activity, 
hypersexuality, racing thoughts, pressured speech, grandiose 
and paranoid delusions.  The veteran's son reported heavy 
alcohol use.  He had been committed by a court to attend 
Alcoholics Anonymous in the past.  The diagnoses were bipolar 
disorder, most recent episode, manic, and alcohol abuse.

In July 2002, the veteran underwent a VA Mental Disorders 
examination.  The examiner interviewed the veteran for one 
hour with the veteran's son present.  The examiner reviewed 
the claims file.  The veteran reported that he was claiming 
the diagnosis of PTSD, manic depressive illness, and OCD, and 
he presented the examiner with Dr. K.'s July 21, 1998, report 
of examination.  The veteran denied any psychiatric treatment 
as a child but reported recurrent headaches and night 
terrors.  The examiner noted that there was no history of a 
stressful experience during the veteran's military 
experience.  The veteran stated that one time he was 
prescribed Valium for headaches and muscle spasms.  The 
veteran stated that he worked as a general practitioner and 
an emergency room physician from the time of his discharge 
until 1982 at which time he had what he described as a manic 
episode.  Following mental status examination, the examiner 
commented that he did not find that the veteran had PTSD or 
OCD.  The diagnoses were bipolar I disorder, with the most 
recent episode being manic severe with psychotic features, 
and alcohol abuse.  The examiner further commented that the 
veteran did have a history of headaches and sleep terrors 
prior to going in the military service, but there was no 
history of any psychiatric treatment.  The examiner noted 
that the veteran was able to complete medical school and 
military service and he practiced medicine until 1982.  The 
examiner rendered the opinion that the veteran's current 
psychiatric problems were not aggravated by military service 
and were not caused by military service.

Analysis

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for a 
disability may also be established based on aggravation of 
disease or injury which preexisted service when there is an 
increase in disability during service unless the increase is 
due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a).  Establishing service connection for a disability 
based on aggravation requires (1) evidence sufficient to show 
that a disease or injury preexisted service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) a lack of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b).  Concerning Item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

Service connection for certain diseases, such as psychoses, 
may be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A particular VA regulation, 38 C.F.R. § 3.304(f), pertains to 
claims for service connection for PTSD.  This regulation was 
amended in June 1999 and again in March 2002 while the appeal 
in this case was still pending.  38 C.F.R. § 3.304(f).  The 
1999 revisions were made effective from March 1997, the date 
that the United States Court of Appeals for Veterans Claims 
(Court) issued its decision in Cohen v. Brown on which the 
revisions to the regulation were based.  Cohen, 10 Vet. App. 
128 (1997).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before an administrative 
or judicial process has concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  

Prior to the June 1999 revisions, section 3.304(f) required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  The regulations also provided 
that, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The 1999 revised version of section 3.304(f) changed the 
first requirement that there be medical evidence establishing 
a "clear diagnosis" of the condition to requiring medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), that is, a diagnosis under 4th edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (1999).  The other 
requirements and provisions of the regulation were unchanged.  
The 2002 revisions added a section concerning the type of 
corroborating evidence needed to verify an allegation of 
personal assault in service.  

The existence of a current disability is the cornerstone of a 
claim for service-connected disability compensation because 
compensation is awarded for current disability and not 
disability which a veteran experienced in the past but no 
longer experiences.  38 U.S.C.A. §§ 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that VA's 
interpretation of section 1131 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary because it comports 
with the other provisions of the statute as a whole).  Thus, 
service connection may not be granted for a disability which 
existed in the past but no longer exists currently.

In this case, the Board notes that the veteran currently has 
a psychiatric disorder, most recently diagnosed as bipolar I 
disorder, and this matter is not in dispute.  With regard to 
the PTSD claim, the requirements for service connection have 
not been met because there is no medical evidence, among the 
numerous medical reports of record dating from 1979, which 
shows a diagnosis of the disorder.  Although Dr. M. indicated 
in his August 1983 statement, which the veteran submitted in 
support of his claim for service connection for PTSD in 
September 1983, that the veteran was under his care for a 
"nervous condition" which was due to guilt feelings as a 
result of sending young men to Vietnam, Dr. M.'s other 
statements, dated in July 1984, October 1984, August 1986, 
and May 1988, do not show diagnoses of PTSD, and Dr. M. did 
not express the opinion in any of these later statements that 
the veteran's mental disorder was related in any way to 
military service.  

Instead, in July 1984, Dr. M. noted that the veteran's 
"disease, whatever it is, is complicated by a blood 
problem" and then indicated that currently there was a 
serious depressive reaction of psychotic type."  Similarly, 
in October 1984, Dr. M. noted that the veteran has suffered 
from confusion which was the result of blood dyscrasia and on 
top of this were episodes of severe depression.  Dr. M. 
indicated that the present diagnosis was schizophrenia, 
chronic.  In August 1986, Dr. M. mentioned the veteran's 
disorganized thinking, delusions, and acting out behavior, 
and in May 1988, Dr. M. stated that the veteran had suffered 
for years from a schizo-affective type of reaction and that 
the present diagnosis was schizophrenia, paranoid type, 
complicated by a major depressive reaction.  Dr. M.'s later 
statements and reports, which were obtained when the RO 
obtained medical records from the Social Security 
Administration, are much more in keeping with the diagnoses 
rendered by other physicians than is his August 1983 
statement which was submitted to VA.  In this way, the later 
statements are more probative because they are in accordance 
with other contemporaneous medical evidence and because they 
show specific diagnoses, rather than refer more generally to 
a "nervous condition".  

Concerning Dr. K.'s statements in July 1998 and September 
1999, the Board notes that he stated in July 1998 that the 
veteran experienced symptoms of PTSD in childhood as a result 
of physical and verbal abuse by stepfather.  He also 
contended the veteran had OCD and bipolar disorder prior to 
induction into military service.  In his later statement, he 
rendered the opinion that the veteran had completely overcome 
his childhood traumatic experiences prior to service but then 
stated, inconsistently, that even had the veteran's problems 
preexisted his military service, they were certainly 
aggravated during this period.  The Board will address below 
Dr. K.'s statements about the disorders he stated preexisted 
service.  However, he only mentioned PTSD in the July 1998 
statement and stated that it was the result of childhood 
trauma.  The Board concludes that, even if Dr. K.'s statement 
is correct, service connection cannot be granted for PTSD 
that is the result of events in childhood rather than events 
in service.  Moreover, service connection may not be granted 
for disorders which existed in the past but no longer exist.  
Degmetich, 104 F. 3d at 1332.

In addition to there being no medical evidence showing a 
current diagnosis of PTSD, the Board notes that the July 2002 
VA examiner specifically ruled out that diagnosis.  
Therefore, the Board finds, based on the medical evidence of 
record in this case, that the veteran does not have PTSD.  
Because he does not have the disorder - either for the 
purposes of the current or the former versions of section 
3.304(f) of VA regulations, the Board need not reach the 
question of whether the veteran's alleged stressor is 
sufficient to support a diagnosis of the disorder.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

With regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the Board notes that no 
psychiatric disorder was noted on the veteran's entrance 
examination report, and therefore he is entitled to the 
presumption of sound condition upon entrance.  The 
presumption can only be rebutted by clear and unmistakable 
evidence that a psychiatric disorder pre-existed service.  
Dr. K.'s statements are the only medical evidence indicating 
the existence of psychiatric disorders prior to service.  
However, they do not rise to the level of clear and 
unmistakable evidence.  First, his statements are inherently 
inconsistent, and in that regard they lack "clarity" and do 
not show anything "unmistakably".  In the earlier 
statement, he alleged that three psychiatric disorders 
existed prior to entry to service in 1967 and then in the 
later statement he argued against any such preexisting 
disorders, alleging that the veteran had been able to "set 
aside and transcend" earlier deleterious influences and was 
problem free by the time of induction.  However, at the end 
of later statement, he reverted again, stating, "even had 
his problems been preexisting such service, they were 
certainly aggravated during this period."  Second, Dr. K. 
noted in 1998 that he had been working with the veteran for 
15 years or since 1983.  Thus, he had no direct knowledge of 
a psychiatric disorder existing prior to induction in 1967, 
sixteen years earlier.  Instead, his statements that the 
veteran had OCD and bipolar disorder prior to service were 
based only on the veteran's history.  The veteran himself 
acknowledged at the hearing before the Board that no 
psychiatric disorder was diagnosed prior to service and that 
he had not received any psychiatric treatment prior to 
service.  Thus, the Board finds that Dr. K.'s statements that 
OCD and bipolar disorder existed prior to service do not meet 
the high burden of constituting clear and unmistakable 
evidence to rebut the presumption of soundness.  Accordingly, 
the Board concludes that a claim for service connection for a 
psychiatric disorder based on aggravation of a preexisting 
disorder must be denied.  38 U.S.C.A. § 1110, 1153; 38 C.F.R. 
§ 3.304(b), 3.306.

The Board also notes that, although the medical evidence of 
record dated since 1982 does show diagnoses of schizophrenia 
through the years and also reflects that the veteran often 
suffered from and was treated for psychoses, there is no 
evidence that a psychosis manifested itself within the year 
following separation from service.  Rather, the earliest 
evidence of a psychiatric disorder, including symptoms of 
psychosis, was in 1979 by history, and the earliest clinical 
evidence of a diagnosed psychiatric disorder is dated in 
1982.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for a psychosis based on the presumptive 
provisions in the law for certain chronic diseases including 
psychoses, and a claim based on that theory of entitlement 
must also be denied.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309.

With regard to service connection for a psychiatric disorder 
on a direct basis, the Board notes that service medical 
records are not available except for the enlistment 
examination report, dated in February 1967, which showed no 
complaints or findings relevant to a psychiatric disorder.  
However, service personnel records include several Officer 
Efficiency Reports, dated during the veteran's active duty 
period and as late as October 1972, during his duty in the 
Ready Reserves, and show that the veteran was considered a 
superior medical officer and performed his duties in an 
excellent and exceptional manner.  Thus, while this evidence 
does not absolutely rule out the existence of a psychiatric 
disorder in service, it shows that veteran was functioning 
very well and at a very high level in fulfilling his duties 
as a medical officer and, to this extent, it constitutes 
evidence that bodes against a finding of a debilitating 
psychiatric disorder in service.  

Moreover, although in this case the veteran himself is a 
doctor and he has stated his belief that the stressful 
incidents he experienced in service caused his 
later-diagnosed psychiatric disorder, the Board assigns 
little probative value to the veteran's statements as to the 
cause or onset of his psychiatric disorder first because it 
is outside his area of medical expertise, since he was a 
doctor of osteopathy not of psychiatry or psychology.  
Second, the medical evidence in the claims file shows that 
the veteran has been severely psychiatrically ill since 1982 
and examiners have often noted that his insight concerning 
his own psychiatric disability is impaired and limited.  
Third, the Board assigns less probative value to the 
veteran's statements about the origins of his psychiatric 
disability than it does to the other medical evidence of 
record because there is an element of self-interest apparent 
with regard to his seeking benefits from VA when the 
statements he asserts before VA are compared to history 
provided to examiners.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) ("The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."), citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In this regard, 
the Board notes that, in the history provided to most of the 
private and VA doctors over the years, the veteran has never 
described traumatic or stressful experiences in service or 
alluded to any belief that his psychiatric disorder began in 
service or was caused by an injury or disease in service.  
Rather, most times, the veteran has provided a history of 
psychiatric symptomatology beginning in 1979 or 1982, the 
later being consistent with medical evidence showing a 
diagnosis of psychiatric disability, and has not mentioned 
his military service in connection with his psychiatric 
disability.

Finally, the Board notes that the earliest evidence of a 
psychiatric disorder, including symptoms of psychosis, was in 
1979 by history, and the earliest clinical evidence of a 
diagnosed psychiatric disorder is dated in 1982.  The medical 
histories in numerous medical reports in the claims file, 
dated from 1979 to the present, record the onset of 
psychiatric problems in 1982, more than a decade after 
separation from active service.  Prior to 1982, the veteran 
practiced medicine and there is no evidence in those years of 
a psychiatric disorder.  The bulk of the evidence in this 
case, including the service personnel records and the private 
and VA medical reports dating from 1979, reflect that the 
veteran functioned normally as a physician until April 1979 
when he became ill with a severe anemia and then again until 
1982 when he began to have severe psychiatric problems.  
Thus, it appears that the psychiatric disability first began 
years after service, with no relation to service.  This is 
consistent with the medical opinion of the July 2002 examiner 
who found no relationship between the veteran's currently 
diagnosed psychiatric disorder and service.  This examiner's 
opinion is of high probative value since it was based on a 
records review and the examiner provided a detailed rationale 
for conclusions that were reached.  See Owens v. Brown, 7 
Vet. App. 429 (1995)(the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)(only independent medical evidence may be considered to 
support Board findings).

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder on a direct basis, i.e., as having had 
its onset in active service or as being the result of a 
disease or injury incurred in active service.

For the foregoing reasons, the Board concludes that a 
psychiatric disorder, to include PTSD, was not incurred or 
aggravated in active service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1112, 1153; 38 C.F.R. § 3.303, 3.304, 3.306 3.307, 
3.309.


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

